DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach, during migration of records from a first record system to a second record system, determining if a record in the first record system associated with a user request is still active.
Chatterjee et al., US 8,010,485 B1, teaches determining, during migration of records from a first record system to a second record system, if a record in the second record system associated with a user request is active.
Blumenau et al., US 7,707,151 B1, and Kaushik et al., US 2009/0037679 A1, teach forwarding request to a first system during migration of records from the first system to a second system, but neither teach determining, during the migration, if a record on the first system is still active.
O’Connell et al., US 2003/0182525 A1, Sato, US 2005/0055402 A1, and Kongalath, US 2005/0083862 A1, teach receiving a user request at a second system, determining if a copy of a data record associated with the request is active on the second system, and if not, forwarding the request to a first record system.
Holt et al., US 2012/0102286 A1, teaches forwarding requests during migration, but the requests are not record requests, which are quiesced during migration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159